Motion Granted; Dismissed and Memorandum Opinion filed April 30, 2013.




                                   In The

                   Fourteenth Court of Appeals

                            NO. 14-13-00185-CV

                        LINDA TURNER, Appellant
                                      V.
McGHAN MEDICAL CORPORATION, SUZY PFARDRESHER, EDWARD
MELMED MD, ROBERT D. PETERSON MD, CURTIS M. BALDWIN MD,
    RICHARD VANIK MD, MENTOR POLYMER TECHNOLOGIES
 COMPANY, COOPERVISION INC., SURGITEK INC., CBI MEDICAL
   INC., SIROD CORPORATION, UNION CARBIDE CHEMICALS &
PLASTICS COMPANY INC., DENNIS LYNCH MD, 21 INTERNATIONAL
     HOLDINGS INC. FKA KNOLL INTERNATIONAL, GENERAL
 ELECTRIC COMPANY, ROBERT D. PETERSON MD, JOSEPH AGRIS
 MD, CESAR H. GUERRA MD., RONALD T. HOLMES MD, LAURENCE
    WOLF MD, SENG OOI MD, MICHAEL EISEMAN MD, MILTON
ROWLEY MD, WESLEY WASHBURN MD, PHILIP ROTHENBERG MD,
  FRANDLIN ROSE MD, BILLY RINGER MD, FRANCISCO RUIZ MD,
                GERALD JOHNSON MD, Appellees

                  On Appeal from the 334th District Court
                          Harris County, Texas
                   Trial Court Cause No. 1992-08778FQ

             MEMORANDUM                        OPINION
     This is an appeal from an order signed January 29, 2013. On April 17, 2013,
appellant, Linda Turner, filed an unopposed motion to dismiss the appeal. See Tex. R.
App. P. 42.1. The motion is granted.
      Accordingly, the appeal is ordered dismissed.

                                       PER CURIAM

Panel consists of Chief Justice Hedges and Justices Frost and Jamison.




                                           2